          Case 1:19-cv-04734-GHW Document 60 Filed 01/04/20 Page 1 of 1




                   Cox Padmore Skolnik & Shakarchy LLP
                                           Attorneys at Law
Laleh Hawa
Counsel
Also Admitted in
New Jersey

                                              January 4, 2020
 (VIA ECF)
 Magistrate Judge James L. Cott
 United States District Court
 for the Southern District of New York
 Daniel Patrick Moynihan
 United States Courthouse
 500 Pearl St.
 New York, NY 10007-1312

                       Re:    Intimo, Inc. v. Harleysville Preferred Insurance Company
                              Civ. No. 19-04734-GHW
Dear Magistrate Judge Cott:

        We are counsel for Plaintiff in this matter. In furtherance to my conversation with Your
Honor’s chambers on January 3, 2020, please allow this to serve as a request for an adjournment
of the mediation presently scheduled for January 7, 2020 at 2:30 p.m.

        I have been counsel for the Plaintiff from the commencement of this action and there are
no other attorneys in our firm familiar with this action. Unfortunately, as a result of an accident
I have broken my leg and am unable to attend the settlement conference. In addition, in light of
my injury I was unable to prepare and file the ex-parte submission as per Your Honor’s Order
dated November 22, 2019 as I have been unable to return to work.

        I have conferred with the counsel for the defendant and have secured their consent for
this adjournment. In conferring with counsel for the defendant we respectfully request that the
settlement conference be rescheduled for February 24, 2020 or during the week of March 2, 2020.
        .
        For the foregoing reason, we respectfully request that the settlement conference presently
scheduled for January 3, 2020 be adjourned to February 24, 2020 or during the week of March
2, 2020.

        Thank you for your courtesies and consideration.


                                              Respectfully submitted,

                                              /s/ Laleh Hawa
                                              Laleh Hawa, Esq. (2231)
